Name: Regulation (EEC) No 2472/75 of the Commission of 29 September 1975 amending Regulation (EEC) No 2049/75 on special detailed rules for the application of the system of advance fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/20 Official Journal of the European Communities 30. 9. 75 REGULATION (EEC) No 2472/75 OF THE COMMISSION of 29 September 1975 amending Regulation (EEC) No 2049/75 on special detailed rules for the applica ­ tion of the system of advance fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2 ), and in particular Article 1 7 (4) thereof ; Whereas the provisions of the third indent of Article 4 (2) (a) of Regulation (EEC) No 2049/75 (3) should be brought into line with the corresponding provisions of Regulation (EEC) No 2044/75 (4) on special detailed rules for the application of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products, with regard to the period of validity of the advance fixing certificates for exports of milk in the form of certain goods in pursu ­ ance of an invitation to tender as referred to in Article 5 of Regulation (EEC) No 2049/75 ; Whereas , in view of the situatioh on the market for milk products, the special provisions of Article 4 (2) (c) of the said Regulation (EEC) No 2049/75 should be repealed with regard to the period of validity of certificates for advance fixing of the refund for certain milk products exported in the form of goods falling within subheadings 18.06 D and 21.07 F of the Common Customs Tariff ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, 2 . However, by way of derogation from para ­ graph 1 : (a) with regard to :  barley exported in the form of beer (heading No 22.03 of the Common Customs Tariff),  milk powder, obtained by the spray process, of a fat content of less than 1 -5 % by weight and of a water content of less than 5 % by weight (PG 2), used for calcu ­ lating the export refund on casein (subheading 35.01 A of the Common Customs Tariff), and caseinates (subheading ex 35.01 C of the Common Customs Tariff), the certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the eleventh month following that of issue ; (b) with regard to milk powder, obtained by the spray process, of a fat content of less than 1-5 % by weight and of a water content of less than 5 % by weight (PG 2), and milk powder, obtained by the spray process, of a fat content of 26 % by weight and of a water content of less than 5 % by weight (PG 3), used in calcu ­ lating the refund on goods falling within subheading 22.02 of the Common Customs Tariff, exported in pursuance of an invitation to tender as referred to in Article 5, the certifi ­ cate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 , until'the day by which the obligations under the invitation to tender must be satisfied, and at the latest until the end of the eighteenth month following that of issue ; (c) with regard to poultry eggs in shell , fresh or preserved, other than for hatching, used in calculating the export refund on ovalbumin (subheading ex 35.02 A II a) of the Common Customs Tariff), the certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the third month following that of issue .' HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulatiop (EEC) No 2049/75 is amended to read as follows : 'Article 4 1 . A certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regula ­ tion (EEC) No 193 /75 until the end of the fifth month following that of issue . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 74, 22 . 3 . 1975, p. 1 . ( 3 ) OJ No L 213 , 11 . 8 . 1975, p. 37 . (4 ) OJ No L 213 , 11 . 8 . 1975, p. 15 . 30 . 9. 75 Official Journal of the European Communities No L 253/21 Article 2 There is added to Article 5 of Regulation (EEC) No 2049/75 a paragraph 6 as follows : '6 . Where application for an advance fixing certificate in respect of a product specified in Article 4 (2) (b) is made for an export in pursuance of an invitation to tender referred to in paragraph 1 of this Article, the provisions of the second and third subparagraphs of Article 19 (2) of Regulation (EEC) No 193/75 shall not apply.' Article 3 This Regulation shall enter into force on 1 October 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1975. For the Commission F. O. GUNDELACH Member of the Commission